Citation Nr: 1340166	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  12-25 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to June 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the Veteran's application to reopen his claim for service connection for a back disability.

The Board notes that service connection for hemorrhoids was also denied in a June 2011 rating decision.  The Veteran subsequently submitted a Notice of Disagreement (NOD) in February 2012 for his hemorrhoid and the RO provided a Statement of the Case (SOC) in May 2013.  The Veteran has not since perfected an appeal on that issue.  As a result, this issue is not before the Board.

The Board notes that, in a VA Form 9 dated in February 2012, the Veteran requested a personal hearing before a Veterans Law Judge.  However, that document was intended as an NOD as to the hemorrhoid claim was not appealed, and contained no reference to the back claim currently before the Board.  Thereafter, in resonse to an SOC dated in August 2012 that denied reopen the claim of service connection for the back disorder, the Veteran submitted a VA Form 9 dated in August 2012 wherein he did not request a personal hearing.  For this reason, the Board concludes that there is no outstanding hearing request with respect to the issue on appeal, and the appeal is ready for appellant review.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.


FINDINGS OF FACT

1.  A January 2008 Board of Veterans' Appeals decision denied entitlement to service connection for a back disability because it was determined that the Veteran's back disability was not etiologically related to active service.

2.  Evidence received since the January 2008 decision is cumulative and redundant and does not raise a reasonable possibility of substantiating the back claim.



CONCLUSIONS OF LAW

1.  The January 2008 Board decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2002; 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2013).

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

The duty to notify requires VA to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Notice must be provided before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the context of a claim to reopen, notice must include an explanation of 1) the evidence and information necessary to establish entitlement to the underlying claim for the benefit sought; and 2) what constitutes new and material evidence to reopen the claim as determined by the evidence of record at the time of the previous final denial.  See Kent v. Nicholson, 20 Vet. App. 1  (2006).  The notice letter must describe what evidence would be necessary to substantiate the element or elements required to establish the underlying claim that were found insufficient in the previous denial.  See id. 

In this case, the Veteran was advised by a September 2009 letter of the basis of the last denial, the evidence and information necessary to substantiate and reopen his claims, and the responsibilities of the Veteran and VA in obtaining such evidence.  This notice was provided before the subsequent June 2010 rating decision.  As a result, VA has complied with the duty to notify.

The duty to assist requires VA to seek relevant records and to obtain a medical opinion when required.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In assisting the claimant in the procurement of service and other relevant records, VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency, and will make "reasonable efforts" to obtain relevant records not in the custody of a Federal department or agency.

VA has satisfied its duty to seek relevant records.  VA has obtained and associated service treatment records and private medical records submitted or identified by the Veteran with the file.  VA has associated relevant Social Security Administration records with the file.  The record does not indicate and the Veteran has not notified VA that additional VA medical records, private medical records, or social security medical records exist.  

Finally, there is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

II. Claim to Reopen

Decisions by the Board are final on the date stamped on the front of the Board decision.  38 C.F.R. § 20.1100.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a final claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  The Board does not have jurisdiction to consider a claim it previously adjudicated before it determines that new and material evidence has been presented, irrespective of what the RO may have determined with respect to new and material evidence.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284  (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. See Justus v. Principi, 3 Vet. App. 510, 513  (1992); Meyer v. Brown, 9 Vet. App. 425, 429  (1996); King v. Brown, 5 Vet. App. 19, 21  (1993).

The Veteran seeks to reopen the previously denied claim of service connection for a back disability.  The RO originally denied service connection for a back disability in a June 2004 rating decision.  The Veteran appealed this decision, and service connection was denied by a subsequent January 2008 Board decision.  

The Veteran filed a request to reopen his service connection claim for his back disability in April 2009.  The RO declined to reopen the claim in June 2010 as no new and material evidence had been received to reopen this claim.  The appeal of this rating decision is now before the Board.

The basis of the June 2004 RO denial and January 2008 Board denial was that the evidence did not show that the Veteran's current back disability was related to service.  In short, there was no "nexus" between the Veteran's in-service back pain and his contemporaneously diagnosed degenerative disc disease.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Evidence of record at the time of the January 2008 Board decision was as follows: (1) service treatment records showing an August 1974 examination of his spine which was noted as normal, an August 1974 report that the Veteran strained his back doing push ups, September 1974 X-rays that were negative for a back disorder, a December 1978 complaint of lower back pain that lasted for two days, a June 1979 trip to the emergency room with complaints of low back pain in which time the Veteran was diagnosed with lumbosacral pain, a March 1980 examination at separation from service which made no note of a back disorder, a March 1980 Report of Medical History in which the Veteran noted that he had recurrent back pain and told the interviewing physician that it stemmed from an old injury to the lower back in 1974, but stating that he did not have any problems with his back at the time, or for the previous four months; (2) October 1995 X-rays of the lumbar spine revealing degenerative changes; (3) an August 1998 Decision of the Social Security Administrative Law Judge awarding disability based on bipolar disorder and chronic head, neck, and back pain; (4) the Veteran's lay statements asserting that he has had low back pain since service; and (5) a June 2004 VA examination showing a diagnosis of degenerative disc disease and opining that it is unlikely that the Veteran's current back disability is related to in-service injuries.

The evidence of record received since the January 2008 Board decision includes: (1) lay statements from the Veteran further alleging his low back pain is connected to service, including an assertion that a Drill Sergeant stepped on his lower back during training in 1974; (2) a February 2011 statement by a fellow serviceman alleging that he witnessed the Drill Sergeant step on the Veteran's lower back; and (3) private medical records noting treatment for low back pain, a herniated disc, a disc bulge, degenerative disease, and muscle tightness. 

For evidence to be new and material in this matter, it would have to tend to show that the Veteran's back disability was incurred in service, or is otherwise related to his military service.

On review of the evidence above, the Board finds that the evidence received since January 2008, with respect to the Veteran's claimed back disability, is not material to the claim.  Nothing added to the record relates to the reason the claim was originally denied; i.e., nothing therein shows or implies that the Veteran has a back disability that is attributable to an event, injury, or disease during service.  In short, the evidence does not show that there is a "nexus" between the Veteran's in-service injuries and his current back disability.  The medical evidence relates exclusively to recent symptoms and does not show or imply any relationship between those symptoms and active service.  The Board has also considered the Veteran's lay statements that his back disability is related to his military service, but these statements were merely cumulative of his statements of record at the time of the January 2008 denial.  Additionally, the Board has considered the February 2011 statement from the Veteran's fellow serviceman indicating that the Veteran was stepped on by a Drill Sergeant.  However, the Veteran's specific contention as to being stepped on by a Drill Sergeant was previously of record and was even noted and discussed in the report of the VA examination in June 2004.  Neither the VA examiner nor the Board in the 2008 decision challenged the Veteran's assertion that this event occurred.  Thus, the lay reports of this incident are merely cumulative of previously received evidence and not material, as the incurrence of an in-service injury was not the basis of the original denial.

The Board has considered the back disability claim in light of Shade, 24 Vet App 110.  Although Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since January 2008 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable for the back disability claim. 

Although the additional treatment records constitute new evidence, they are not material in that they do not show a possibility of substantiating the appellant's claim.  Accordingly, and as the new lay statements are merely cumulative of previously submitted evidence, the additional evidence received since January 2008 is not new and material and the claim may not be reopened.


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for a back disability is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


